t c memo united_states tax_court jeffrey h weitzman petitioner v commissioner of internal revenue respondent docket no filed date jeffrey h weitzman pro_se christine colley for respondent memorandum opinion dean special_trial_judge in a so-called affected items notice_of_deficiency respondent determined petitioner is liable for additions to tax of dollar_figure under sec_6653 sec_50 percent of the interest due on dollar_figure under sec_6653 and dollar_figure under sec_6659 for the taxable_year ’ unless otherwise indicated section references are to the continued - - petitioner concedes that he is liable for an addition_to_tax of dollar_figure pursuant to sec_6659 for an underpayment_of_tax attributable to valuation_overstatement the remaining issue for decision is whether petitioner is liable for additions to tax pursuant to sec_6653 and for negligence or intentional disregard of rules or regulations background the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioner resided in new york new york at the time his petition was filed with the court this case is part of the plastics recycling group of cases the additions to tax arise from the disallowance of losses investment credits and energy credits claimed by petitioner with respect to a partnership known as foam recycling associates foam or the partnership for a detailed discussion of the transactions involved in the plastics recycling group of cases see provizer v commissioner tcmemo_1992_177 affd per curiam without published opinion 996_f2d_1216 6th cir the parties have stipulated that the underlying transactions in petitioner’s t continued internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure case are substantially identical to the transactions in provizer v commissioner supra in provizer the court held that the transactions involving sentinel epe recyclers recyclers were so lacking in economic_substance that they were to be disregarded for federal_income_tax purposes in a series of simultaneous transactions closely resembling those in provizer packaging industries group inc pi manufactured and sold four recyclers to ethynol cogeneration inc eci for dollar_figure eci agreed to pay pi dollar_figure for the recyclers at closing with the balance of dollar_figure financed through a 12-year nonrecourse promissory note eci note eci resold the recyclers to f g equipment corp f g for dollar_figure f g agreed to pay dollar_figure in cash with the balance of dollar_figure financed through a 12-year partial recourse promissory note f g note the f g note was purportedly recourse to the extent of percent of its face value however the recourse portion was payable only after the nonrecourse portion was satisfied epe stands for expanded polyethylene terms such as sale and lease as well as their derivatives are used for convenience only and do not imply that the particular transaction was a sale or lease for federal tax purposes similarly terms such as joint_venture and agreement are also used for convenience only and do not imply that the particular arrangement was a joint_venture or an agreement for federal tax purposes - f g leased the recyclers to foam under a lease_term of years and the partnership entered into a joint_venture with pi to exploit the recyclers and place them with end-users the partnership also agreed to pay a dollar_figure consulting fee to john bambara president and controlling shareholder of pi in connection with these transactions pi was required to pay a monthly joint_venture fee to foam in the same amount as foam’s monthly base rent to f g in the same amount as f g’s monthly payment to eci on the f g note in the same amount as eci’s monthly payment to pi on the eci note all of these entities however entered into offset agreements making the foregoing payments nothing more than bookkeeping entries by a private_placement offering memorandum offering memorandum prepared by the law firm of windels marx davies ives dated date limited_partnership units in foam were offered to potential investors at dollar_figure per partnership unit pursuant to the offering memorandum the limited partners would own percent of foam and the general_partner richard roberts would own the remaining percent as provided by the offering memorandum each limited_partner was required to have a net_worth including residence and personal_property of more than dollar_figure million or have income in excess of dollar_figure for each investment_unit - the offering memorandum informed investors that foam’s business would be conducted in accordance with the transactions described above the offering memorandum was replete with warnings the front page of the memorandum cautioned in bold capital letters that this offering involves a high degree of risk significant business and tax risks associated with an investment in the partnership were specifically enumerated in the offering memorandum those risks included the following there was a substantial likelihood of audit by the internal_revenue_service irs and the irs might challenge the fair_market_value of the recyclers recharacterize f g’s lease to the partnership as other than a bona_fide lease and assert that the partnership transactions were not conducted with the objective of making an economic profit exclusive of tax benefits the partnership had no prior operating history the management of the partnership’s business would be dependent on the services of the general_partner who had limited experience in marketing recycling or similar equipment and who was only required to devote such time to the affairs of the partnership as he deemed necessary the limited partners would have no control_over the conduct of the partnership’s business there were no assurances that market prices for new resin pellets would remain at the current cost per pound or that the recycled pellets would -- - be as marketable as virgin pellets and certain potential conflicts of interest existed the disclosure of potential conflicts of interest in the offering memorandum made clear that the parties involved in the partnership transactions had ongoing business relationships and that many of the individuals involved had interests in more than one entity involved in the transactions the memorandum revealed that richard roberts roberts the general_partner of foam was a 9-percent shareholder of f g the executive vice president of pi was a 1-percent shareholder of f g elliot miller miller general counsel for pi was a 1-percent shareholder of f g and miller was the attorney for samuel burstein one of the f g evaluators and miller also represented roberts in connection with certain tax and other matters f g in corporate matters and other individuals involved in the transactions in a variety of matters the absence of independent representation was also stressed in the offering memorandum prospective purchasers have not been independently represented in connection with the structuring or conduct of the offering each prospective purchaser is urged to seek independent advice and counsel before making an investment in the partnership the offering memorandum prominently touted the anticipated tax benefits for a limited_partner in the initial year of investment - jj - the principal tax benefits expected from an investment in the partnership are to be derived from the limited partner’s share of investment and energy tax_credits and tax deductions expected to be generated by the partnership in the tax benefits on a per unit basis are as follows projected regular investment projected tax payment and energy tax_credits deductions dollar_figure dollar_figure dollar_figure the limited partners are not liable for any additional payment beyond their cash investment for their units nor are they subject_to any further assessment the offering memorandum also included a tax opinion prepared by the law firm of boylan evans concerning the tax issues involved in the plastics recycling program william a boylan and john d evans were formerly partners at windels marx davies ives before leaving in and forming their own law firm the opinion letter was addressed to foam’s general_partner and stated that this letter is intended for your own individual guidance and for the purpose of assisting prospective purchasers and their tax advisors in making their own analysis and no prospective purchaser is entitled to rely upon this letter the offering memorandum also emphasized that the opinion provided by boylan evans was for the general partner’s individual guidance and that prospective purchasers were not permitted to rely upon the advice in the opinion the opinion expressly warned that the investment and energy tax_credits available to limited partners would be reduced or --- - eliminated if the partnership could not demonstrate that the price paid for the recyclers approximated their fair_market_value the opinion did not purport to rely on any independent confirmation of the fair_market_value of the recyclers rather the opinion clearly relied on stanley ulanoff’s ulanoff conclusion that the purchase_price to be paid_by f g was fair and reasonable the opinion also relied on the representations of pi and other entities involved in the transactions that the prices paid_by eci and by f g and the terms of the lease were negotiated at arm’s length to reach the conclusion that the basis to the partnership upon which the aggregate investment and energy tax_credits are to be computed is the price paid_by f g for the sentinel recyclers also included in the offering memorandum were the reports of two f g evaluators samuel z burstein burstein and ulanoff burstein was a professor of mathematics at new york university burstein’s report concluded that the recyclers were capable of continuous recycling the report also concluded that the recycling system would yield a material having commercial value at the time ulanoff prepared his report he was a professor of marketing at baruch college and also the author of numerous books on technical and marketing subjects ulanoff’s report concluded that the price paid_by f g for the recyclers the rent paid_by foam and the joint_venture profits were all fair and --- - reasonable both burstein and ulanoff held investments in plastics recycling transactions the offering memorandum disclosed that burstein was a client and business_associate of pi’s corporate counsel petitioner is an attorney who practiced real_estate law ina new york firm during the year in issue during the course of a real_estate_transaction in petitioner was impressed with his client’s financial adviser harris w freedman freedman after the real_estate_transaction was completed petitioner retained freedman’s accounting firm h w freedman co to prepare his annual tax returns in addition to being the named partner in an accounting firm freedman was the president of f g in freedman sent petitioner a private_placement memorandum for foam petitioner has no education or work experience in plastics recycling or plastics materials petitioner discussed the investment with freedman he read the offering memorandum and reviewed it with jake jacobson jacobson his tax_return_preparer from h w freedman co he also discussed the transaction with one of the associates in the tax department of petitioner’s law firm the associate told petitioner that he might have a supportable tax position after reviewing the offering memorandum with petitioner jacobson came to petitioner’s office and told him that he had - personally visited the sentinel facility and had spoken with the president of pi jacobson told petitioner that it was a viable investment petitioner then purchased a dollar_figure partnership_interest in foam on his federal_income_tax return petitioner claimed a loss of dollar_figure as his distributive_share of the partnership’s reported loss for he also claimed a regular_investment_credit and an energy_investment_credit in the aggregate amount of dollar_figure thus the tax benefits petitioner claimed for his initial year of investment in the partnership exceeded his dollar_figure investment in petitioner filed an amended federal_income_tax return for on the amended_return petitioner deducted his dollar_figure investment in foam and reversed the credits and net_loss from the partnership he claimed on his original return foam was a so-called tefra partnership subject_to the unified partnership audit and litigation procedures set forth in sec_6221 through see tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 on date a notice of final_partnership_administrative_adjustment fpaa with respect to foam’s tax_year was issued to petitioner and to richard roberts foam’s general_partner and tax_matters_partner the fpaa advised petitioner of adjustments to the form_1065 partnership return of income filed by foam the fpaa disallowed all deductions and credits claimed by foam in connection with its plastics recycling activity on date respondent issued a notice_of_deficiency to petitioner for additions to tax for his taxable_year the additions relate to the deductions and credits petitioner claimed on his original return with respect to his investment in foam discussion we have decided many plastics recycling cases most of those cases like the present case have presented issues regarding additions to tax for negligence see eg west v commissioner tcmemo_2000_389 barber v commissioner tcmemo_2000_372 barlow v commissioner tcmemo_2000_339 carroll v commissioner tcmemo_2000_184 ulanoff v commissioner tcmemo_1999_170 greene v commissioner tcmemo_1997_296 kaliban v commissioner tcmemo_1997_271 sann v commissioner tcmemo_1997_259 ndollar_figure and cases cited therein affd sub nom 205_f3d_54 2d cir in all but a few of those cases we found the taxpayers liable for the additions to tax for negligence in provizer v commissioner tcmemo_1992_177 the test case for the plastics recycling group of cases this court found that each recycler had a fair_market_value of not more than dollar_figure held that the transaction which was virtually identical to the transaction in the present case was a sham because it lacked economic_substance and a business_purpose sustained the additions to tax for negligence under sec_6653 and sustained the addition_to_tax for valuation_overstatement under sec_6659 because the underpayment of taxes was directly related to the overvaluation of the recyclers and held that the partnership losses and tax_credits claimed with respect to the plastics recycling partnership at issue were attributable to tax-motivated transactions within the meaning of sec_6621 we also found that other recyclers were commercially available during the years in issue id in this case respondent determined that petitioner is liable for additions to tax for negligence under sec_6653 and with respect to underpayments of tax attributable to petitioner’s investment in foam sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations an additional_amount is added to the tax under sec_6653 in an amount equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence petitioner has the burden of proving that he is not liable for the addition_to_tax addington v commissioner supra pincite 39_f3d_402 2d cir affg tcmemo_1993_480 58_tc_757 see generally rule a 290_us_111 negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances 85_tc_934 the pertinent guestion is whether a particular taxpayer’s actions are reasonable in light of the taxpayer’s experience the nature of the investment and the taxpayer’s actions in connection with the transaction 60_tc_728 the determination of negligence is highly factual when considering the negligence addition we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which the taxpayers approached their investment turner v commissioner tcmemo_1995_363 petitioner accepts the finding of the court in provizer v commissioner supra that the sentinel epe recyclers had a cf sec_7491 effective for court proceedings arising in connection with examinations commencing after date petitioner does not contend that his examination commenced after date or that sec_7491 is applicable to his case -- maximum value of dollar_figure each petitioner nevertheless contends that he was reasonable in claiming deductions and credits with respect to the partnership on his federal_income_tax return based upon each recycler's having a value of dollar_figure to support this contention petitioner argues that he discussed the investment with his advisers and reviewed the offering memorandum he alleges that his investigatory actions were commensurate with the size of his investment under some circumstances a taxpayer may avoid liability for the additions to tax under sec_6653 and if reasonable reliance on a competent professional adviser is shown 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner supra in order for reliance on professional advice to excuse a taxpayer from negligence the taxpayer must show that the professional had the requisite expertise as well as knowledge of the pertinent facts to provide informed advice on the subject matter 43_f3d_788 2d cir affg tcmemo_1993_621 goldman v commissioner supra freytag v commissioner supra - - reliance on representations by insiders or promoters or on offering materials has been held an inadequate defense to negligence goldman v commissioner supra 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir advice from such individuals is better classified as sales promotion vojticek v commissioner tcmemo_1995_444 pleas of reliance also have been rejected when neither the taxpayer nor the advisers purportedly relied on by the taxpayer knew anything about the nontax business aspects of the contemplated venture david v commissioner supra freytag v commissioner supra petitioner claims that he reviewed the offering memorandum and its accompanying materials and discussed the partnership investment with freedman jacobson and an associate in his law firm petitioner’s purported reliance on these individuals and on the materials in the offering memorandum however does not relieve him of liability for the additions to tax for negligence the offering memorandum itself especially the numerous warnings and discussions of tax benefits and risk of audit should have alerted a prudent and reasonable investor to the questionable nature of the promised deductions and credits see 857_f2d_1383 9th cir -- - affg dister v commissioner tcmemo_1987_217 sacks v commissioner tcmemo_1994_217 affd 82_f3d_918 9th cir the total of investment and energy tax_credits ostensibly generated by the partnership and claimed by petitioner was almost times his cash investment in addition petitioner claimed over dollar_figure as a partnership loss consequently like the taxpayers in provizer v commissioner tcmemo_1992_177 except for a few weeks at the beginning petitioner never had any money in the partnership the disproportionately large tax benefits claimed on petitioner’s federal_income_tax return relative to the dollar amount invested should have alerted petitioner to the need for further investigation of the partnership transactions any reliance petitioner may have placed on the materials in the offering memorandum was unreasonable in light of the memorandum’s specific warnings that potential investors should not rely on the statements or opinions contained in it and that they should seek independent advice see collins v commissioner supra pincite the tax opinion letter prepared by boylan evans included with the offering memorandum also expressly cautioned prospective investors such as petitioner not to rely upon the letter moreover the tax opinion made clear that no independent evaluation of the transactions involved in this case was conducted the opinion indicated that boylan evans in expressing its opinion relied on the statements of the general_partner and other statements of fact and opinion furnished to us by persons familiar with the transactions described in the memorandum boylan evans’s conclusion about the fair_market_value of the recyclers clearly was based on the assumption that the parties to the transactions had negotiated prices at arm’s length in light of the close relationships existing among the parties to the transactions and the enormous price paid for the recyclers petitioner should have questioned whether the prices were in fact negotiated at arm’s length under these circumstances petitioner may not claim that he reasonably and in good_faith relied on boylan evans’s tax opinion petitioner’s contention that he reasonably relied on the expert opinions of ulanoff and burstein included with the offering memorandum also is unjustified both ulanoff and burstein owned an interest in more than one partnership which owned sentinel recyclers as part of the plastics recycling program thus their conclusions were unreliable see provizer v commissioner supra moreover ulanoff’s report contained no elaboration about his basis for concluding that the price to be paid for the recyclers by f g and the rent to be paid_by the partnership were fair and reasonable given the well-disclosed fact that the investment and energy tax_credits generated by the -- - partnership were dependent on the fair_market_value of the recyclers petitioner should have made inquiries into the value of the recyclers rather than merely relying on unsubstantiated conclusions petitioner does not suggest that any of the individuals with whom he discussed the partnership had any expertise in plastics or the plastics recycling industry the expertise of both jacobson and petitioner’s law firm associate is in taxation nothing in the record suggests petitioner’s law firm associate consulted with anyone who had any expertise in plastics or investigated the partnership beyond looking at materials in the offering memorandum the associate’s advice did not go any further than indicating that the partnership might have a supportable tax position if the facts and circumstances proved to be as represented in the offering memorandum although jacobson supposedly visited the sentinel facility and concluded that foam was a viable investment petitioner has presented no evidence that jacobson had any basis from which to draw such a conclusion freedman’s experience with leveraged leasing does not make him an expert on plastics further freedman’s position as an investor in plastics recycling transactions and as a shareholder and president of f g made him an interested_party in the investment at issue the fact that freedman introduced the partnership investment to petitioner should have put petitioner on guard that freedman was engaged in selling rather than acting as an independent adviser it is unreasonable for taxpayers to rely on the advice of someone who they know has a conflict of interest addington v commissioner f 3d pincite see also goldman v commissioner f 3d pincite laverne v commissioner t c pincite likewise jacobson’s affiliation with freedman should have made petitioner wary of his recommendation jacobson was employed by freedman’s accounting firm h w freedman co h w freedman co prepared the tax returns for eci f g and partnerships engaged in plastics recycling transactions see provizer v commissioner supra freedman was also named in the offering memorandum as president of f g lessors of the recyclers petitioner acknowledged at trial that jacobson was more heavily involved in the investment than petitioner realized petitioner should have examined jacobson’s motives for recommending the investment as a real_estate attorney petitioner should have known to exercise caution in relying upon his advice petitioner’s testimony suggests that in investing in the partnership he never had a profit_motive beyond anticipated tax savings when asked at trial whether he expected that he would receive a positive cashflow from his investment in the - - partnership petitioner responded well i thought there might be a residual_value but obviously the tax_credits were the main feature he explained that the residual_value he referred to was the remaining value of the recyclers at the end of the partnership’s lease yet the tax opinion letter stated that the partnership does not have an option to purchase the sentinel recyclers even at fair_market_value and any residual_value of the sentinel recyclers will inure solely to the benefit of f g thus the partnership had nothing to gain from the residual_value of the recyclers at the end of its lease upon consideration of the entire record we hold that petitioner did not exercise due care in claiming substantial tax_credits and partnership losses it was not reasonable for petitioner to rely on the offering memorandum the expert opinions contained therein promoters insiders to the transaction or his law firm associate accordingly petitioner is liable for the negligence additions to tax under sec_6653 and to reflect the foregoing decision will be entered for respondent
